 

 

 

  
 

Case 1:19-mj-00548 D ent 1 Filed on 05/05/19 in TXSD Page 1 of 1

mm eat-sa
AO9l (Rev. 12/03) Criminal Complaint FELONY AUSA southern FllLrilED f

UNITED sTATES DISTRICT CoUR'r tim L5 239

f)avid J. Brad|ey, Clcrk cf CourE

 

 

Southem District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
VS.
l - _ . -
Moises Martin RlVERA-Garcia Ca$e wumber' B 19 MJ 548
A094 806 097 Mexico
AKA ivan ALVAREZ~Sotelo,lvan ALAREZ~Sotelo,l\/ioises
GARClA,Moises Martin GARCIA,A|ejandro MARTINEZ,
Daniel ORTEGA,Moises RlVERA-Garcia,lvan Alarez
SOTELO

l, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 03z 2019 in Cameron County, in
the Southem District Of'l`exas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron Cotmty, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of l~lomeland Security to reapply for admission into the United States,

in violation of Title 8 United States Code, Section(s) 1326(3)( l )/(b)(l)
l further state that l am a(n) B_Q_UMM and that this complaint is based on the

following facts:

'Ilte defendant was encountered by Border Patrol Agents conducting Linewateh operations near Brownsville, 'l`exas on May 03,
2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on 05/08/20!4. The defendant was convicted of lllegal Re-entry After Previous Deportation on 0 1/12/2009. Record checks
revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had 353.00 USD 5300.00 MXN pesos at time of arrest.

Continued on the attached sheet and made a part of this complaint [:| Yes No

 

Signature of Complainant

Quintanilla, Adalberto Border Patrol Agent
Submitted by reliable electronic means. sworn to, signature attested Prtm¢d Num¢ ofcomplainam

May 05, 2019 at Brownsville` Texas
Dale City/State

Ronald G. Mo;gan U.S. Magistrate lodge Ho`°? --""
l ( /

Name of lodge Title ot`Judge Signature ot`!udge

 

s

